DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to a holder for protecting an intraocular lens.
Group II, claim(s) 14-17, drawn to a method of protecting an intraocular lens.
4.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Lens holder
Species A - embodied in Figures 1A-1E 

Species C - embodied in Figures 3A-3E
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.
5.	Inventions/Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a holder for protecting an intraocular lens, the holder comprising a posterior wall and an annular wall extending anteriorly from the posterior wall, this technical feature is not a special technical feature as it does not make a contribution over the prior art.
Iwase et al. (US 6,469,844 B1) discloses an integral plastic lens holder (3) comprising: a cylindrical shell (7) for supporting a lens element (4) put in the cylindrical shell (7), wherein the integral plastic lens holder (3) comprises a guide wall (19); and fixing claws (6a) which grasp a lens support annular collar (8) and hold the lens element (4) (see column 3, lines 20-62, column 4, lines 10-44; claim 1; and figures 1, 6A-6B). 
Iwase et al. ‘844 in that a holder comprises a posterior wall and an internal space defined by the posterior wall and an annular wall, the internal space sized to receive a lens body of an intraocular lens.
However, this feature would be easily conceived from the combined disclosures of Iwase et al. ‘844 considering that the integral plastic lens holder (3) includes the lens support annular collar (8) formed at a bottom of the cylindrical shell (7) and includes an internal space sized to receive the lens element (4) (see claim 1; and figures 1, 6A-6B) and Funakoshi (US PG Pub No. 2001/0040740 A1) considering a posterior wall of a lens hoder (1) (see figures 5-6).
Accordingly, it would have been obvious to a person skilled in the art to combine the features of Dl and D2 to arrive at the holder of claim 1. Therefore, claim 1 does not
involve an inventive step under PCT Article 33(3).
Therefore the particular technical feature does not make a “contribution” over the prior art, and therefore does not constitute a “special technical feature” (as defined in MPEP 1850 - The expression “special technical features” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.). If the common matter of the independent claims is well known and the remaining subject matter of each claim differs from that of the others without there being any unifying novel inventive concept common to all, then clearly there is lack of unity of invention.
6.	A telephone call was made to Attorney Shannon Lam on 01 March 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774